Citation Nr: 0016608	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  97-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to February 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in July 1995 
and October 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  

In July 1995, the RO denied reopening (March 1981 denial) of 
service connection for "a nervous condition."  The veteran 
was duly notified of the decision on July 17, 1995, and 
entered a notice of disagreement on July 8, 1996.  (The Board 
finds that the veteran's July 1996 Statement in Support of 
Claim, styled as a request for continuance of claim, but 
received within one year of notice of the July 1995 decision, 
and specifically mentioning "anxiety attacks" and "chronic 
nervousness," was sufficient to express disagreement with 
the July 1995 decision).  A statement of the case was entered 
on January 24, 1997, and the veteran submitted a substantive 
appeal on a VA Form 9, which was received on March 28, 1997.  
As there is no postmark accompanying this VA Form 9, the 
veteran is presumed to have mailed the substantive appeal (VA 
Form 9) 5 days before receipt by VA (March 28, 1997), which 
is within 60 days of issuance of the statement of the case 
(January 24, 1997), thus effecting a timely appeal of the 
issue of whether new and material evidence had been submitted 
to reopen a claim for service connection for an acquired 
psychiatric disability.  See 38 C.F.R. § 20.305 (1999).  
Notwithstanding the October 1996 RO rating decision which 
also adjudicated the issue of whether new and material 
evidence had been submitted to reopen a claim for service 
connection for a nervous condition, as the analysis above 
demonstrates, an appeal was perfected as to the July 1995 
rating decision (as to the issue of acquired psychiatric 
disability).  

The October 1996 rating decision found that new and material 
evidence had not been presented to reopen a prior final (July 
1995) rating decision which had denied service connection for 
"a left knee injury."  The veteran appealed the October 
1996 decision. 

In June 1998, the Board remanded these issues to the RO for 
additional records.  During the remand, the RO granted non-
service-connected pension benefits.  The development has been 
completed and the case returned to the Board for its 
decision. 


FINDINGS OF FACT

1.  In March 1981, the RO denied service connection for 
blackouts and nightmares (as not shown by the evidence); the 
veteran was duly notified of the decision in April 1981, 
entered a notice of disagreement in November 1981, and a 
statement of the case was issued in January 1982; thereafter, 
the veteran did not enter a substantive appeal to this 
decision.   

2.  Evidence added to the record since the March 1981 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for an acquired 
psychiatric disability.

3.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
psychiatric disorders and his active duty service, including 
an anxiety reaction in service in November 1967.

4.  In July 1995, the RO denied service connection for a left 
knee injury; the veteran was duly notified of the decision on 
July 17, 1995 but did not enter a notice of disagreement 
within one year of notice of this decision.

5.  Evidence added to the record since the July 1995 RO 
rating decision is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim for service connection for residuals of a 
left knee injury. 

6.  There is no competent medical evidence of record to 
demonstrate a nexus between the veteran's currently diagnosed 
left knee crepitus or meniscal calcification and his active 
duty service, including a left knee injury in service in May 
1966. 


CONCLUSIONS OF LAW

1.  The March 1981 rating decision denying entitlement to 
service connection for blackouts and nightmares, and the July 
1995 rating decision denying entitlement to service 
connection for a left knee injury, are final.  38 U.S.C.A. 
§ 7105(c) (West 1991). 

2.  Evidence received since the March 1981 rating decision 
pertinent to the issue of service connection for an acquired 
psychiatric disorder, and evidence received since the July 
1995 rating decision pertinent to the issue of service 
connection for residuals of a left knee injury, is new and 
material, and the veteran's claims for service connection for 
an acquired psychiatric disorder and residuals of a left knee 
injury are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 20.302, 20.1103 (1999). 
 
3.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder and residuals of a left 
knee injury are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which states, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

38 C.F.R. § 3.156(a) (1999) provides that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant and, by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir.1998).  In this case, 
as there are prior unappealed rating decisions, the claims 
may not be reopened and allowed unless new and material 
evidence is presented.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156(a).  In this regard we note that while the RO found 
that the veteran had not submitted new and material evidence 
to reopen his claims the January 1997 Statement of the Case 
advised the veteran of the requirements of submitting a well 
grounded claim and his representative has contended that the 
veteran has submitted new and material evidence and that his 
claims are well grounded. 

I. New and Material Evidence: Acquired Psychiatric Disorder

In March 1981, the RO denied service connection for blackouts 
and nightmares (as not shown by the evidence); the veteran 
was duly notified of the decision in April 1981, entered a 
notice of disagreement in November 1981, and a statement of 
the case was issued in January 1982; thereafter, the veteran 
did not enter a substantive appeal to this decision.  
Therefore, the March 1981 rating decision became final.  See 
38 U.S.C.A. § 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the March 
1981 RO rating decision included service medical records 
which include a note of anxiety reaction in November 1967, 
the veteran's Report of Medical History at service separation 
denying a history or complaints of head injury, nervous 
trouble of any sort, depression, nightmares, trouble 
sleeping, periods of unconsciousness, or dizziness or 
fainting spells, and a service separation examination which 
found the veteran to be psychiatrically normal.

Based on this evidence, the RO, in a March 1981 rating 
decision, found that there was no evidence of record of 
blackouts and that reported nightmares were not, in 
themselves, a disability.  The March 1981 rating decision 
denied service connection for blackouts and nightmares. 

The evidence added to the record since the March 1981 RO 
rating decision includes the veteran's written statements and 
claims that he had recurring nightmares which began in the 
Army in 1967 and a "nervous disorder" which began in 
service in 1967 or 1968; and that he currently experiences 
frequent anxiety attacks and chronic nervousness; that he 
experienced a head injury in service.  In a February 1995 
letter, D.C., M.D., wrote that the veteran had been his 
patient for about 10 years, which included treatment for 
stress.  VA outpatient treatment records dated from 1996 to 
1998 reflect: the veteran's reports of a history of post-
traumatic stress disorder and alcohol abuse and of being 
"changed" in service; diagnosis and treatment for 
schizotypal personality disorder; increased obsessive-
compulsive responses on psychological testing; unhappiness 
with a psychiatric diagnosis; notation of depression; 
medication for sleep; report of marital problems and stresses 
and an assessment that significant emotional turmoil was 
related to current marital stress; diagnosis of manic bipolar 
disorder, personality disorder, and mixed episodic substance 
abuse; note of psychological testing resulting in the 
impression of some impairment in concentration and visual 
memory and effects of chronic alcohol use (mild cognitive 
impairment presumable secondary to alcohol use); alcohol 
detoxification; and a normal CT (computerized tomography) 
scan.  A VA psychiatric examination in August 1996 included a 
diagnosis of obsessive-compulsive disorder.  A VA psychiatric 
examination in April 1997 recorded the veteran's history of 
hitting his head on a fire hydrant during service, that he 
may have lost consciousness for a brief time, his mental 
problems first began in service, he currently had anxiety 
attacks, and the current stressors he had in his life.  The 
resulting diagnoses were alcohol dependence in early 
remission and personality disorder not otherwise specified.  
A VA report of hospitalization in January 1998 reflects an 
Axis I diagnosis of adjustment disorder.  A statement from 
the veteran's wife refers to the claim for non-service-
connected pension and the veteran's inability to work.  
Psychological testing in April 1999 resulted in assessment of 
Axis II schizotypal personality disorder, with associated 
periodic depression, and a history of alcohol dependence.  A 
VA psychiatric examination in March 1999, including based on 
psychological testing, resulted in Axis I diagnoses of 
dysthymic disorder and psychosis not otherwise specified, and 
an Axis II diagnosis of schizotypal personality disorder. 

The Board finds that this evidence added to the record since 
the March 1981 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The additional evidence includes the veteran's history of a 
head injury in service and of reports of consistent 
symptomatology of nightmares and anxiety, and different 
diagnoses pertaining to a current psychiatric disability.  
The veteran's claim was denied in March 1981 on the basis 
that he was not shown to have a disability.  The evidence now 
shows the presence of a psychiatric disability.  This is new 
and material evidence on a specific element upon which the 
veteran's claim had been previously denied.  Accordingly, the 
veteran's claim for service connection for an acquired 
psychiatric disorder is reopened.  See 38 C.F.R. § 3.104(a); 
Hodge, supra.

II. New and Material Evidence: Residuals of Left Knee Injury

In July 1995, the RO denied service connection for "a left 
knee injury."  The veteran was duly notified of the decision 
on July 17, 1995 but did not enter a notice of disagreement 
within one year of notice of this decision.  Therefore, the 
July 1995 rating decision to deny service connection for a 
left knee injury became final.  See 38 U.S.C.A. 
§ 7105(b),(c); 38 C.F.R. §§ 20.302, 20.1103. 

The evidence which was of record at the time of the July 1995 
RO rating decision pertaining to this issue included service 
medical records which reflect treatment for a left knee 
injury in service in June 1966 when the veteran reported 
falling against a fire plug two weeks prior, no subsequent 
knee complaints or findings, the veteran's Report of Medical 
History at service separation denying a history or complaints 
of swollen or painful joints, bone, joint, or other 
deformity, lameness, or "trick" or locked knee, and a 
service separation examination which found the veteran's 
lower extremities to be clinically normal.  The evidence of 
record also included the veteran's representations of an 
injury to the left knee in May 1966, with fluid drained from 
the knee at some unspecified time, and that the knee was 
still bothersome.  A February 1995 letter from D.C., M.D., 
reflects that he had treated the veteran for 10 years for 
disorders which included rheumatoid arthritis.  

The evidence added to the record since the July 1995 rating 
decision includes an August 1996 VA examination, which 
revealed only mild crepitus and meniscal calcification in the 
left knee, diagnosed as "[l]eft knee injury, mild meniscal 
calcification, normal range of motion."  An April 1997 VA 
examination noted the veteran's complaints of bilateral knee 
pain with lifting and climbing stairs, with findings of 
bilateral crepitus, and diagnoses which did not include a 
left knee disability.  At a March 1999 VA examination, the 
veteran reported that, once he was on his knees, he had 
difficulty getting off his knees.  The examiner entered no 
major complaints regarding the left knee, X-rays at this 
examination revealed meniscal calcification in the left knee, 
and the relevant diagnosis was arthralgias and osteoarthritis 
of a number of joints. 

The Board finds that this evidence added to the record since 
the July 1995 rating decision, which is new, is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
This additional evidence includes a diagnosis of left knee 
disability (mild crepitus and meniscal calcification) which 
was not of record at the time of the July 1995 rating 
decision. Accordingly, the veteran's claim for service 
connection for residuals of a left knee injury is reopened.  
See 38 C.F.R. § 3.104(a); Hodge, supra.

III. Well-Grounded Requirement

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  See Elkins v. West, 12 
Vet. App. 209 (1999) (en banc); Winters v. West, 12 Vet. App. 
203 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  If the claim is 
not well grounded, the adjudication process must come to a 
halt despite reopening because a claim that is not well 
grounded cannot be allowed.  Winters, 12 Vet. App. at 206.  
If the claim is well grounded, then VA must ensure that the 
duty to assist has been fulfilled before proceeding to the 
third step, a merits adjudication.  Id. 

In order for a direct service connection claim to be well 
grounded, there must be competent evidence:  i) of current 
disability (a medical diagnosis); ii) of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and; iii) of a nexus between the in-service injury 
or disease and the current disability (medical evidence).  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

In this veteran's case, while new and material evidence has 
been presented to reopen the veteran's claims on appeal, the 
evidence of record does not demonstrate that the claims for 
service connection are well grounded.  There is simply no 
medical opinion of record to demonstrate that any of the 
veteran's currently diagnosed psychiatric disorders is 
etiologically related to service, including anxiety reaction 
in service in November 1967.  Likewise, there is no medical 
opinion of record to demonstrate that the veteran's currently 
diagnosed mild crepitus or meniscal calcification of the left 
knee is etiologically related to service, including a left 
knee injury in service in May 1966.  With regard to the 
medical diagnoses of record of a schizotypal personality 
disorder, by law, a personality disorder is not a disability 
for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (1999).  

Notwithstanding the veteran's written statements and 
contentions, including that he has experienced nightmares, 
anxiety, or left knee symptomatology, since service, there is 
no medical evidence of record to demonstrate a nexus between 
this symptomatology or currently diagnosed psychiatric or 
left knee disabilities and active duty service.  A lay person 
such as the veteran is competent to describe symptoms he 
experienced at any time, but is not competent to offer 
evidence which requires medical knowledge, such as diagnosis 
or a determination of etiology.  Stadin v. Brown, 8 Vet. App. 
280, 284 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  If the only evidence on a medical issue is the 
testimony of a lay person, the veteran does not meet the 
burden imposed by 38 U.S.C. § 5107(a) and does not have a 
well-grounded claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

For this reason, the Board must find the veteran's claims for 
service connection for an acquired psychiatric disorder and 
residuals of a left knee injury to be not well grounded.  See 
38 U.S.C.A. § 5107(a).  No further action, including a REMAND 
for further development, is required.  See Winters at 206.  
As the veteran has not presented well-grounded claims for 
service connection, the duty to assist, to include an 
additional VA compensation examination or medical nexus 
opinion, does not arise.  See Epps; see also Morton v. West, 
12 Vet. App. 477 (1999) (per curiam) (absent the submission 
of a well-grounded claim, the Secretary cannot undertake to 
assist a veteran in the development of his or her claim).  In 
addition, the Board is aware of no circumstances in this 
matter which would put VA on notice that relevant evidence 
may exist or could be obtained, which, if true, would make 
the claim for service connection "plausible."  See 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

New and material evidence has been submitted to reopen the 
veteran's claims for service connection for an acquired 
psychiatric disorder and residuals of a left knee injury.  To 
this extent, the appeal is granted. 

The veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder and residuals of a left knee 
injury are not well grounded.  To this extent, the appeal is 
denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

